DETAILED ACTION
 	This Office Action is in response to the application 16/562,877 filed on 09/06/2019 in which claims 1-20 are presented for examination on the merits
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 12/10/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
The drawings filed on 09/06/2019 are accepted by the examiner.
Priority
 	The application is filed on 09/06/2019 and claims an earlier priority date 09/11/2018 from provisional application 62/729,715.
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
     
Amendment to the Claims

2.	CLAIMS:
:
1.  (Currently amended)  A system for transmitting and receiving digital data comprising:   
a processor coupled to a memory device;
a database including a plurality of user records:
 	wherein each of the user records includes a plurality of user profiles, 
 	wherein each of the user profiles includes a unique user ID and a unique password associated with the user ID to authenticate at least one of the user profiles, and
wherein each of the user profiles is associated with at least one unique
PrivaKey/ChannelKey; and
an application server programmed to execute a program including the steps of:
 	verifying a first user profile and a second user profile, wherein the first user profile includes a first user ID and a first password to authenticate the first user profile and the second user profile includes a second user ID and a second password to authenticate the second user profile;
 	authenticating the first user profile and the second user profile; 
 	receiving a PrivaKey/ChannelKey associated with the first user profile and the second user profile, wherein the first user profile and the second user profile are further authenticated via the PrivaKey/ChannelKey;
 	automatically encrypting a plurality of digital data sent from the first user profile to the second user profile, wherein the encrypted digital data includes the PrivaKey/ChannelKey and a ReciKey, wherein the ReciKey includes a secret key;

rebuilding the secret key from the ReciKey to prepare the encrypted digital data;  upon rebuilding the secret key, automatically decrypting the encrypted digital data; and
 	displaying the decrypted digital data for the second user profile.

 				Allowable Subject Matter

3.	  Claims 1-20 are allowed over prior art of record.

Reasons for Allowance
4.	Independent claims 1, 9, and 17 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies. 
	The following is a statement of reasons for the indication of allowable subject matter:
 	The independent claims 1, 9, and 17 and corresponding dependent claims are allowable as none of the prior art of record documents suggest “…receiving a PrivaKey/ChannelKey associated with the first user profile and the second user profile, wherein the first user profile and the second user profile are further authenticated via the PrivaKey/ChannelKey; automatically encrypting a plurality of digital data sent from the first user profile to the second user profile, wherein the encrypted digital data includes the PrivaKey/ChannelKey and a ReciKey, wherein the ReciKey includes a secret key; sending the encrypted digital data to the second user profile from the first 
 	Lee (Patent US 6,748,367 B1, cited in PTO-892) discloses a method for effecting a financial transaction over a public network without the submission of sensitive information, comprising the steps of: a) providing an apparatus comprising (i) a common controller in data communication with at least one public network, the common controller having user and transaction databases and a processor for generating digital tokens, each digital token representing a particular monetary value and containing a particular digital signature and alterable digital token status data indicating ownership of the digital token, and (ii) a plurality of user data communication interfaces in data communication with the public network; b) establishing user accounts in the user databases of the common controller; c) transmitting to the common controller a user identification and PIN to obtain access to the common controller; d) authenticating the user identification and PIN to determine whether access to the common controller is permitted (Lee, Col. 2, lines 65-67, Col. 3, lines 1-18). 
 	Further, the invention of Lee discloses the common controller having user and transaction databases and a processor for generating digital tokens, each digital token representing a particular monetary value and containing a particular digital signature and alterable digital token status data indicating ownership of the digital token, and (ii) a plurality of user data communication interfaces in data communication with the public network; b) establishing user accounts in the user databases of the common controller; 
 	Proulx et al. (US 20160140335 A1, cited in PTO-892) discloses a mechanism for resetting a master password and to allow users of a password manager to recover access to their accounts and encrypted stored data associated with a network service, such as in a cloud service, in the event the user forgets an associated "master password". In one more embodiments, a system operator maintains no knowledge of the master password associated with the service itself. In particular embodiments, the account recovery protocol facilitates "account/access" recovery as opposed to "master password" recovery, since some password managers do not maintain a stored copy of the master password at any time in order to protect user's privacy and data confidentiality even from the standpoint of the service provider (Proulx, Paragraph 0012).

 	Schnjakin et al. (US 20170293766 A1, cited in PTO-892) discloses a system wherein the public key is stored in the file management server (DMS) linked to a user profile of the user assigned to the public key. The private key with which the metadata or the symmetric key can be decrypted again is preferably stored in a protected manner in the user computer system for which the metadata have been generated and encrypted. If a number of user computer systems are authorised for access to the files stored in a distributed manner, a separate version of metadata for a file stored in a distributed manner can be generated, in accordance with embodiments, for each of these authorised user computer systems, wherein the metadata or at least the symmetric key thereof is encrypted, by means of the public key of the relevant user computer system, by the user computer system which originally stored the file in a distributed manner in accordance with the distribution schedule. The metadata or the symmetric key can be decrypted only by the user computer system that has stored, in a protected manner, a private cryptographic key corresponding to the public encryption key (Schnjakin, Paragraph 0062).

With regards to the cited prior art of record it is to be noted that although the references are from same or similar fields of endeavor however, the Applicant’s invention is directed towards a system for transmitting and receiving digital data includes a database including a plurality of user records and an application server. Each user of the records includes a plurality of user profiles, each of the user profiles includes a unique user ID and a unique password, each user of the profiles is associated with at least one PrivaKey/ChannelKey. The limitations of independent claims 1, 9, and 17 are allowable since certain key features of the claimed invention are not taught or fairly suggested by the prior art, in particular the limitations “receiving a PrivaKey/ChannelKey associated with the first user profile and the second user profile, wherein the first user profile and the second user profile are further authenticated via the 
	Similarly, independent claims 9 and 17 are allowable as the combination of the cited references does not reasonably teach or suggest the respective claim features.
	 The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
  	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was effectively filed.
  	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1, 9, and 17 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 

					Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498